Title: To Benjamin Franklin from Joseph Gridley, 28 March 1780
From: Gridley, Joseph
To: Franklin, Benjamin


Sir
Nantes 28th March 1780.
It is some time since, I requested the favour of Mr. Jona Williams to write you for an Order, Pass, or some kind of paper in my favour, to enable me to obtain a passage to America on board the Frigatte Alliance; which Mr Williams judged with me was a Necessary & regular application, but he has received no Answer.
There are other Vessells going to America, in which I can take a passage, but as I have for a long time been in a bad State of Health, I think the Alliance most to be preferr’d, as there is a Doctr. on board, which the other ships have not, & I possibly may be in great want of one, without which, I may prehaps suffer, altho I have the greatest reason to think the Sea air will be of infinite Service to me.
Mr John Williams who intended going in the Alliance, has alter’d his plan & is going to Carolina, his Birth on board her, will be therefore Vacant, and if your Excellency will do me the favour, to expedite me a paper of the kind, you will infinitely oblige him, who has the Honor to be Your Excellencys Most obedt. & Very Humble Servant
Joseph Gridley
His Excelly. Benja. Franklin Esqr. 
Addressed: Benjamin Franklin Esqr. / Plenipotentiary at / Passy
Notation: J. Gridley March 28. 1780
